UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X]Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2007 []Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission file number:2-76219-NY VICTORY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 87-0564472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 112 N Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices) (866) 279-9257 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days:YES [X]NO [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [_]NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 11, 2007, there were 31,285,366 shares of our common stock outstanding. Transitional Small Business Disclosure Format.YES [ ] NO [X] -1- INDEX Page No. PART 1. FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheet, June 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statement of Operations, for the three months ended June 30, 2007 and 2006, and cumulative from inception to June 30, 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity (Deficit) for the period from January 7, 1982 (inception) through June 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows, for the three months ended June 30, 2007 and 2006, and cumulative from inception (Jan. 7, 1982) to June 30, 2007 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 12 Item 3.Controls and Procedures 16 PART II. OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 18 Item 6.Exhibits and Reports on Form 8-K 18 -2- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets ASSETS June 30, December 31, 2007 2006 Unaudited CURRENT ASSETS Cash and Cash Equivalents $ - $ - Subscriptions Receivable 735,000 - Total Curent Assets 735,000 - FIXED ASSETS, NET - - OTHER ASSETS Investment in Joint Venture 50,000 50,000 TOTAL ASSETS $ 785,000 $ 50,000 LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITES Bank Overdraft $ 11,760 $ 79 Accounts Payable 40,440 19,142 Credit Line - WFB Business Line 80,622 56,961 Prepaid Subscriptions 203,500 203,500 Total Current Liabilities 336,322 279,682 OTHER LIABILITIES Loan from Officer 988,565 690,085 Total Other Liabilities 988,565 690,085 Total Liabilities 1,324,887 969,767 Commitments and contingencies (Note 6) STOCKHOLDERS' DEFICIT Preferred Stock, $0.001 par value, 10,000,000 shares authorized, 630,517 issued and outstanding 631 716 Common Stock, $0.001 par value, 200,000,000 shares authorized,31,285,366issued and outstanding 31,286 4,518 Additional paid-in capital 7,999,041 4,566,320 Deficit accumulated in the development stage (8,570,845 ) (5,491,321 ) Total Stockholders' Deficit (539,887 ) (919,767 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 785,000 $ 50,000 -3- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Statement of Operations Unaudited For the period of Inception, For the For the from January 2, Three Months Ended Six Months Ended 1982 through June 30, June 30, June 30 2007 2006 2007 2006 2007 Revenues $ - $ - $ - $ - $ 20,207 Costs and Expenses Consulting Expense 680,494 142,575 2,912,501 742,835 6,901,855 Land Leases 4,500 (960 ) 6,180 24,040 6,180 Wages and Salaries - 22,500 270,500 General & Administrative 36,535 239,360 160,843 367,497 1,315,350 Total Expenses 721,529 380,975 3,079,524 1,156,872 8,493,885 Operating Loss (721,529 ) (380,975 ) (3,079,524 ) (1,156,872 ) (8,473,678 ) Other Income and (expenses) Loss on abandonment of subsidiary (50,900 ) Loss from reduction in debt (48,363 ) Interest Expense 0 Other Income 2,096 Total Other Income and (expenses) 0 0 0 0 (97,167 ) Net Loss $ (721,529 ) $ (380,975 ) $ (3,079,524 ) $ (1,156,872 ) $ (8,570,845 ) Basic and Dilutive net loss per share $ (0.036 ) $ (0.150 ) $ (0.187 ) $ (0.534 ) Weighted average number of shares outstanding, basic and diluted 19,973,370 2,535,590 16,467,912 2,167,655 (Restated) (Restated) Note 2 Note 2 Dilutive effect of preferred stock, 0 0 (Note 2) -4- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Cash Flows Unaudited For the For the Inception from Three Months Ended SixMonths Ended Jan. 7, 1982 June 30, June 30, through 2007 2006 2007 2006 June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,910,549 ) $ (380,974 ) $ (3,079,524 ) $ (1,156,852 ) $ (8,570,845 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 599 599 2,294 Loss on extinguishment of debt 48,363 Loss on abandonment of subsidiary 50,900 Issuance of common stock for services rendered 400,000 585,396 877,500 6,178,540 Increase in Short Term Receivables 88,300 (122,684 ) Decrease (Increase) in Prepaid Expenses 153,500 50,000 Increase (Decrease) in Deposits 153,500 Incrrease (Decrease) in Prepaid Subscriptions (735,000 ) 203,500 (Incrrease) Decrease in Subscriptions Receivable 454,020 (735,000 ) Increase (Decrease) in accounts payable 8,022 (330,970 ) 21,298 (330,970 ) 40,440 Increase (Decrease) in accrued liabilities 4,590 Increase (Decrease ) in Accrued Payroll,P'roll Taxes (300,000 ) 450,970 Increase (Decrease) in Short Termn Receivables (210,984 ) Repayment of long term debt (146,431 ) Increase (decrease) in Accrued Liabilities-Related 690,970 (2,500 ) Non-cash contributed capital (524 ) Net Cash provided by (used by) Operating Activities (1,448,507 ) (35,990 ) (3,207,830 ) (75,847 ) (2,782,332 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets (2,294 ) Investment in Joint Venture (50,000 ) (50,000 ) (50,000 ) Net Cash (used by) Investing Activities 0 (50,000 ) 0 (50,000 ) (52,294 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of Note Payable 3,027 Proceeds (Repayment) of Loans Increase (decrease) in Credit Line 775 23,661 80,622 Proceeds (Repayment) of Loan from Officer 114,984 58,310 298,480 116,664 988,565 Proceeds (Repayment) of Note Payable-Related Party (2,500 ) Increase (Decrease) in Other Loans Payable Contributed capital for rent and officers' compensation 2,438 Proceeds from the sale of Preferred Stock Proceeds from the sale/conversionof Common Stock 14,788 23,980 342,191 Proceeds from the sale/conversionof Preferred Stock (85 ) (85 ) 246,950 Contributed Capital by shareholders 1,305,693 2,850,113 1,162,100 Net Cash provided by Financing Activities 1,436,155 55,810 3,196,149 119,691 2,822,866 NET INCREASE IN CASH (12,352 ) (30,180 ) (11,681 ) (6,156 ) (11,760 ) CASH AT BEGINNING OF PERIOD 592 28,098 (79 ) 4,074 - CASH AT END OF PERIOD $ (11,760 ) $ (2,082 ) $ (11,760 ) $ (2,082 ) $ (11,760 ) CASH PAID FOR: Interest $ - $ - $ - $ - $ - Income Taxes $ - $ - $ - $ - $ - -5- NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS AND CONTINUED OPERATIONS Victory Energy Corporation (OTC symbol VTYE), formerly known as Victory Capital Holdings Corporation (our “Company”) was organized under the laws of the State of Nevada on January 7, 1982, under the name All Things, Inc. On March 21, 1985 the Company’s name was changed to New Environmental Technologies Corporation and on April 28, 2003 to Victory Capital Holdings Corporation.The name was changed finally to Victory Energy Corporation on May 3, 2006. The Company was formed for the purpose of engaging in all lawful businesses. The Company’s initial authorized capital consisted of 100,000,000 shares of $0.001 par value common voting stock and as of the date of this filing the authorized capital is 200,000,000 shares of $.001 par value common stock. The consolidated financial statements presented are those of Victory Energy Corporation and subsidiaries.While the information presented in the accompanying interim nine months financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with the accounting principles generally accepted in the United States of America. These interim financial statements follow the same accounting policies and methods of their application as the Company’s December 31, 2006 annual financial statements. All adjustments are of a normal recurring nature. It is suggested that these abridged interim financial statements be read in conjunction with the Company’s December 31, 2006 annual financial statements. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that can be expected for the year ended December 31, 2007. On October 3, 2001, the Company formed a wholly owned subsidiary named Papadog, Inc. Papadog has since changed its name to Global Card Services, Inc and then to Global Card Incorporated, (“Global”).As of the date of this report, there has been no activity for this subsidiary. On November 12, 2003, the Company formed a wholly owned subsidiary named On Demand Communications, Inc., (“On Demand”).As of the date of this report, there has been no activity for this subsidiary. On November 27, 2006 the company incorporated a Nevada subsidiary, Victory Energy Resources, Inc.There was no activity in this company during 2007.The name of the subsidiary was changed to Victory Carbon Solutions. There was no activity in this company during 2007. Current Business of the Company The Company had no material business operations from 1989 to 2003. In 2004, the Company began the search for the acquisition of assets, property or businesses.In 2005 management focused on projects in the oil and gas industry, intending to drill for oil and gas on leased land.In 2006 the company entered into a farm-out agreement with the owner of certain oil and gas leases for a 100% working interest in acreage in Montana, subject to overriding royalties.The Company also secured mineral rights in Montana and Texas, as well as a joint venture in New Mexico.Jon Fullenkamp, the President/C.E.O., is the sole employee and has a great deal of experience in the oil and gas industry.The Company retains independent contractors to assist in operating and managing the prospects and projects. -6- NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Fair Value of Financial Instruments The Financial Accounting Standards Board issued Statement of Financial Accounting Standards (“SFAS”) No. 107, “Disclosures About Fair Value of Financial Instruments.” SFAS No. 107 requires disclosure of fair value information about financial instruments when it is practicable to estimate that value.
